 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 1 of 16

 

IN THE UNITED STATES DISTRICT COURT FOR THE
a

SOUTHERN DISTRICT OF GEORGIA 20 Bi

AUGUSTA DIVISION

 

BRITTANY LAMB, =
*

Plaintiff, ¥

*

v. * cv 119-030

*

RICHARD ROUNDTREE, Sheriff of *
Richmond County, and HOY 7
DARLING, Deputy of the *
Richmond County Sheriff's =
Office, in Their Individual *
and Official Capacities, *
*

Defendants. *

ORDER

Before the Court is Defendants’. unopposed motion to dismiss.
(Doc. 18.) For the following reasons, Defendants’ motion is

GRANTED IN PART and the remainder of the case is REMANDED.

I. BACKGROUND
On January 28, 2017, Defendant Darling stopped Plaintiff and
issued her citations for speeding, failure to maintain lane, and
driving under the influence. (Am. Compl., Doc. 6, IU 4, 5.)
Defendant Darling obtained a warrant to draw Plaintiff’s blood to
determine her blood alcohol content. (Id. 7 8.) Pursuant to the
warrant, an employee at Augusta University drew Plaintiff's blood.

(Gee. SE all « } Defendant Roundtree, the other named defendant, is

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 2 of 16

the Sheriff of Richmond County, Georgia. (Id. @ 1.) Defendant
Darling is a deputy sheriff. (Id. @ 2.)

Plaintiff advances several claims against Defendants. First,
Plaintiff asserts Section 1983 claims against Defendants in their
official and individual capacities for violations of Plaintiff's
rights under the Fourth and Fourteenth Amendments to the United
States Constitution. (Id. 97 18-20.) Second, Plaintiff brings a
vicarious liability claim for a “persistent and widespread
practice of promoting the use of . . . illegal warrants to draw
the blood of citizens.” (Id. 4 23.) Third, the complaint contains
allegations that Defendants violated Georgia law regarding
obtaining warrants to draw blood. (Id. If 26-32.)

On March 13, 2020, Defendants asked the Court to permit the
filing of their renewed motion to dismiss and contemporaneously
filed the motion to dismiss. (Docs. 17, 18.) Plaintiff filed no
response to the motion to dismiss prior to the Court granting
Defendants’ motion. (Order, Doc. 19.) In granting Defendants’
motion, the Court provided Plaintiff an additional fourteen days
to respond to the renewed motion to dismiss. (Id. at 3.) Still,
Plaintiff filed no response. Therefore, Defendants’ motion to

dismiss is deemed unopposed.! LR 7.5, SDGa.

 

1 Defendants also filed a motion for summary judgment (Doc. 14) to which
Plaintiff offered no response. From the docket, it appears Plaintiff last
participated in this action nearly one year ago. (See Rule 26(f) Report, Doc.
12.) The Court recognizes that Plaintiff opposed Defendants’ initial motion to

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 3 of 16

II. LEGAL STANDARD

In considering a motion to dismiss under Rule 12(b) (6), the
Court tests the legal sufficiency of the complaint. Scheuer v.
Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds by
Davis v. Scherer, 468 U.S. 183 (1984). Pursuant to Federal Rule
of Civil Procedure 8(a) (2), a complaint must contain a “short and
plain statement of the claim showing that the pleader is entitled
to relief” to “give the defendant fair notice of” both the claim

and the supporting grounds. Bell Atl. Corp. v. Twombly, 550 U.S.

 

544, 555 (2007) (citation and internal quotation marks omitted).
Although “detailed factual allegations” are not required, Rule 8
“demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 

(quoting Twombly, 550 U.S. at 5955).
“To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true,? to ‘state a claim to

relief that is plausible on its face.’” Id. (footnote added)
(quoting Twombly, 550 U.S. at 570). The plaintiff must plead

“factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”

Id. “The plausibility standard is not akin to a ‘probability

 

dismiss. (Doc. 8.) Therefore, although the present motion is deemed unopposed,
the Court considers Plaintiff's original opposition where applicable,

2 The Court must accept all well-pleaded facts in the complaint as true and
construe all reasonable inferences therefrom in the light most favorable to the
plaintiff. Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006).

 

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 4 of 16

requirement,’ but it asks for more than a sheer possibility that
a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S.
at 556). A plaintiff’s pleading obligation “requires more than
labels and conclusions, and a formulaic recitation of the elements
of a cause of action will not do.” Twombly, 550 U.S. at 555. “Nor
does a complaint suffice if it tenders ‘naked assertions’ devoid
of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting
Twombly, 550 U.S. at 557). Furthermore, “the court may dismiss a
complaint pursuant to [Rule] 12(b)(6) when, on the basis of a
dispositive issue of law, no construction of the factual

allegations will support the cause of action.” Marshall Cty. Bd.

 

of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174 (11th

 

Cir. 1993). Even though the motion is unopposed, the Court still

determines whether dismissal is proper. See Branch v. O’Brien,

 

No. 4:14-cv-147, 2014 WL 7405780, at *1 (S.D. Ga. Dec. 29, 2014).

IIIT. DISCUSSION
Defendants present several arguments in support of their
motion to dismiss, the Court evaluates each in turn.
A. The Eleventh Amendment
Plaintiff brings Section 1983 claims against Defendants both
in their official and individual capacities. (Am. Compl., @I% 1,
2.) The Section 1983 claims against Defendants in their official

capacities, however, are subject to dismissal.

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 5 of 16

The Eleventh Amendment states: “The Judicial power of the
United States shall not be construed to extend to any suit in law
or equity, commenced or prosecuted against one of the United States
by Citizens of another State, or by Citizens or Subjects of any
Foreign State.” U.S. Const. amend. XI. Controlling interpretations
of the Eleventh Amendment firmly “establish that an unconsenting
[s]ltate is immune from suits brought in federal courts by her own
citizens as well as by citizens of another state.” Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (citation and

 

internal quotation marks omitted). Eleventh Amendment immunity
stays “in effect when [s]tate officials are sued for damages in

their official capacity.” Kentucky v. Graham, 473 U.S. 159, 169

 

(1985). The bar remains absent state waiver of immunity or
congressional override. Will_v. Mich. Dep’t of State Police, 491
U.S. 58, 66 (1989).

The Eleventh Circuit has decided that sheriffs in Georgia are
“arms of the state” for Eleventh Amendment purposes. Manders v.
Lee, 338 F.3d 1304, 1328 (11th Cir. 2003). The protection extends

to deputy sheriffs also. Grech v. Clayton Cty., 335 F.3d 1326,

 

1336 (1lith Cir. 2003). This District confirmed that Eleventh
Amendment protections for sheriffs and deputies reach beyond the
jailhouse to other traditional law enforcement functions,

including arrests. Temple v. McIntosh Cty., No. 2:18-cv-91, 2019

 

WL 287482, at *4 (S.D. Ga. Jan. 22, 2019). Plaintiff’s allegations

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 6 of 16

fail to show Defendants participated in non-traditional law
enforcement functions throughout the arrest, and therefore,
Defendants qualify as arms of the state entitled to Eleventh
Amendment immunity.? Thus, Plaintiff's Section 1983 claims against
Defendants in their official capacities are dismissed as a matter
of law.
B. Qualified Immunity

Defendants argue Plaintiff fails to state a Section 1983 claim
against Defendants in their individual capacities as a matter of
law under the doctrine of qualified immunity. (Mot. to Dismiss
Am. Compl., Doc. 18, at 3-8.) Qualified immunity is a judicially
created affirmative defense under which “government officials
performing discretionary functions generally are shielded. from
liability for civil damages insofar as their conduct does not
violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald,

 

457 U.S. 800, 818 (1982). . For qualified immunity to apply, a
public official first must show that he “act[ed] within the scope

of his discretionary authority when the allegedly wrongful acts

 

3 Defendants assert that “sheriffs and their deputies are not subject to suit

in an official capacity under [Section] 1983.” (Mot. to Dismiss Am. Compl.,
Doc. 18, at 2.) As noted, Defendants contention is correct that they are
entitled to immunity pursuant to the Eleventh Amendment. Once Defendants

removed the case, they preserved immunity as to liability but waived immunity
from suit in federal court. See Hardy v. Ga. Dep’t of Corr., No. CV 117-172,
2019 WL 4670758, at *4 (S.D. Ga. Sept. 24, 2019) (citing Lapides v. Bd. of
Regents of the Univ. Sys. of Ga., 535 U.S. 613 (2002); Stroud v. McIntosh, 722
F.3d 1294 (11th Cir. 2013); Page v. Hicks, 773 F. App’x 514 (11th Cir. 2019)).

 

 

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 7 of 16

occurred.” Lumley v. City of Dade City, 327 F.3d 1186, 1194 (11th

 

Cir. 2003) (citation omitted). To determine whether a government
official was acting within the scope of his discretionary
authority, courts consider whether the official “(a) perform[ed]
a legitimate job-related function (that is, pursuing a job-related
goal), (b) through means that were within his power to utilize.”

Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1265 (11th

 

Cir. 2004). The complaint offers no allegations creating doubt
that Defendants Darling and Roundtree acted with discretionary
authority at all relevant times. (See Resp. Opp’n Mot. to Dismiss,

Doc. 8, at 5); cf. Mathis v. Vizcarrondo, 792 F. App’x 746, 748

 

(llth Cir. 2019) (finding warrantless cellphone search within
officer’s discretionary authority).

Once a defendant establishes that he was “acting within [his]
discretionary authority, the burden shifts to the plaintiff to
demonstrate that qualified immunity is not appropriate.” Lumley,

327 F.3d at 1194; see also Bowen v. Warden Baldwin State Prison,

 

826 F.3d 1312, 1319 (llth Cir. 2016) (applying same burden-shifting
framework in Rule 12(b) (6) analysis). Accordingly, the.Court must
look to the complaint to see if Plaintiff includes sufficient facts
demonstrating that Defendants are not entitled to qualified
immunity. Bowen, 826 F.3d at 1319. In doing so, the Court must
consider two issues: “{1) whether, taken in the light most

favorable to [Plaintiff], the facts alleged show [Defendants’ ]

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 8 of 16

conduct violated a constitutional right, and, (2) if so, whether
the right was clearly established.” Id. (citation and internal
quotation marks omitted). Because the failure to state a claim
argument overlaps with the first prong of the qualified immunity

test, the Court analyzes them together. Keating v. City of Miami,

 

598 F.3d 753, 760 (11th Cir. 2010) (quoting GJR Invs., Inc. Vv.
Cty. of Escambia, 132 F.3d 1359, 1366 (11th Cir. 1998), overruling
on other grounds recognized by Randall v. Scott, 610 F.3d 701 (11th
Cir. 2010)} (“At the motion to dismiss stage in the litigation,
‘the qualified immunity inquiry and the Rule 12(b)(6) standard
become intertwined.’”).

Before proceeding to determine whether Plaintiff's
allegations establish a violation of her constitutional rights,
the Court must determine the constitutional rights at issue.
Plaintiff alleges violations of her Fourth and Fourteenth
Amendment rights, a situation the Middle District of Florida

recently encountered. See Lloyd v. Leeper, F. Supp. 3d r

 

2020 WL 1529767, at *3-4 (M.D. Fla. Mar. 31, 2020). In Lloyd, the
plaintiff alleged Section 1983 violations for an illegal stop,
illegal search, and illegal seizure. Id. at *1.

It is well-established that the Fourth Amendment is made
applicable to the states by the Fourteenth Amendment. Terry v.

Ohio, 392 U.S. 1, 8 (1968). The Fourteenth Amendment, though,

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 9 of 16

does not provide an independent source of recovery in this context.
Lloyd, 2020 WL 1529767, at *3-4.

Clearly, the gravamen of the . . . [c]omplaint was the
allegedly improper [search and]. seizure[] for which the
Defendants were responsible. The right to be free from
unreasonable searches and seizures is protected by the
Fourth Amendment, rather. than the Fourteenth, and where
a particular Amendment provides an explicit textual
source of constitutional protection against a particular
sort of government behavior, that Amendment, not the
more generalized notion of substantive due process found
in the Fourteenth Amendment must be the guide for
analyzing the claim. Albright v. Oliver, 510 U.S. 266,
273... (1994). Thus, as to the allegations made in
the . . . [c]omplaint, a Fourteenth Amendment claim
would have been improper.

 

Lloyd, 2020 WL 1529767, at *3 (quoting Signature Pharmacy, Inc. Vv.

 

P. David Soares, No. 6:08-cv-1853-Orl-31GJK, 2012 WL 1631681, at
*2 (M.D. Fla. May 8, 2012)). Because the complaint asserts no
independent basis for recovery under the Fourteenth Amendment,
Plaintiff’s Section 1983 claim premised on the Fourteenth
Amendment must be dismissed. The Fourth Amendment's prohibition
against unreasonable searches and seizures, however, may serve as

the foundation of a Section 1983 claim. © See Brown v. City of

 

Huntsville, 608 F.3d 724, 737 (11th Cir. 2010). Therefore, the
Court continues its analysis to determine whether Defendants are
entitled to qualified immunity as to Plaintiff’s claim that
Defendants violated her Fourth Amendment rights.

As noted, the second step of the qualified immunity analysis

requires determining whether Defendants violated a constitutional

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 10 of 16

protection. Because Defendants show they acted within their
discretionary authority, the burden shifts to Plaintiff to
demonstrate qualified immunity is inapplicable. As the Court
understands, Plaintiff’s assertions are that (1) Defendants drew
Plaintiff’s blood without a warrant constituting an unreasonable
search and seizure and (2) Defendants’ drawing of Plaintiff’s blood
without a warrant constituted excessive force.

A common theme across both theories is that Defendants acted
under color of law to draw blood without a warrant. Attached to
Defendants’ motion to dismiss is an executed search warrant.’
(Mot. to Dismiss Am. Compl. Ex., Doc. 18-1.) Although Plaintiff
offered no response to the present motion to dismiss, Plaintiff’s
response to Defendants’ initial motion to dismiss argued that
despite relevant local legislation permitting clerks and deputy
clerks to issue arrest warrants, the word “search” does not appear.

(Resp. Opp’n Mot. to Dismiss, at 7.)

 

4 Generally, when considering a motion to dismiss pursuant to Federal Rule of
Civil Procedure 12(b) (6), the district court is restrained to consider only the.
allegations within the four corners of the complaint. Speaker v. U.S. Dep't of
Health & Human Servs. Ctrs. For Disease Control & Prevention, 623 F.3d 1371,
1379 (llth Cir. 2010). A district court, however, may “consider documents
attached to the motion to dismiss if they are referred to in the complaint,
central to the plaintiff's claim, and of undisputed authenticity.” Hi-Tech
Pharm., Inc. v. HBS Int'l Corp., 910 F.3d 1186, 1189 (llth Cir. 2018); see also
SFM Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (llth Cir.
2010). Here, Plaintiff’s complaint references the warrant, it is central to
Plaintiff's Section 1983 claims, and Plaintiff offers no dispute as to the
warrant’s authenticity. Therefore, the Court may consider the warrant at this
stage.

 

10

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 11 of 16

The Court recently addressed the present issue with respect

to an arrest warrant. In Hesed-El v. McCord, the plaintiff alleged

 

that a clerk of the Richmond County Civil Court improperly made a
probable cause determination and issued an arrest warrant. No. CV
117-146, 2019 WL 1441624, at *1, *4-5 (S.D. Ga. Mar. 29, 2019).
In dismissing the plaintiff’s complaint, the Court first noted the
two requirements for determining probable cause and issuing a
warrant to satisfy the Fourth Amendment as set forth in Shadwick
v. City of Tampa: the clerk must be (1) “neutral and detached” and
(2) “capable of determining whether probable cause exists for the
requested .. . search.” Hesed-El, 2019 WL 1441624, at *5

(quoting Shadwick v. City of Tampa, 407 U.S. 345, 350-51 (1972)).

 

“[S]earch and arrest warrants long have been issued by persons who

are neither lawyers nor judges.” JIllinois'v. Gates, 462 U.S. 213,

 

235 (1983). In Shadwick, the Supreme Court concluded that a clerk
granted authority to issue warrants — combined with the two Fourth
Amendment requirements — may issue a warrant. 407 U.S. at 354.
Here, Plaintiff omitted argument that the warrant signatory
was neither neutral and detached nor unable to determine probable
cause. Plaintiff, instead, relies on the absence of authority to
issue the warrant. The Georgia Constitution expressly permits the
existence of the Civil Court of Richmond County. GA. CONST. art.
6, § 10, G@ 1(5) (“The Civil Court [] of

Richmond . . . [CJount[y] . . . shall continue with the = same

12

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 12 of 16

jurisdiction as such court[{] .. . ha[s] on the effective date of
this article until otherwise provided by law.”). The Georgia
General Assembly’s local legislation authorizes clerks and deputy
clerks of the Civil Court of Richmond County the authority to issue
search warrants:
The clerk and deputy clerks of said Civil Court shall
have complete power and authority, co-existent and
coordinate with the power of the judges of said court,
under the provisions of this Act, to issue any and all
warrants, civil and criminal . . . which under the laws
of this State are performable by a justice of the peace.
1974 Ga. Laws 2410, at 2417, § 12. The Georgia Legislature revised
section 2 of 1974 Ga. Laws 2410 to state:
The Clerk and each deputy clerk of the Civil Court of
Richmond County shall continue to exercise the power and
authority, under the immediate supervision of the chief
judge or the presiding judge of said court, to issue
warrants for the arrest of persons charged with the
commission of crimes committed in Richmond County, to
the same extent as these clerks and deputy clerks have
heretofore been authorized to act.
1984 Ga. Laws 4467, at 4471, § 2(b). Nothing in 1984 Ga. Laws
4467, however, strikes section 12 of 1974 Ga. Laws 2410. See 1984
Ga. Laws 4467. The information considered at this stage
demonstrates the signatory acted with authority granted by the

Georgia General Assembly, and Defendant Darling directed the

drawing of Plaintiff’s blood pursuant to that warrant. Therefore,

12

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 13 of 16

Defendants Roundtree and Darling are entitled to qualified
immunity because Plaintiff alleges no constitutional violation.®
Cc. Vicarious Liability

Generally, “supervisory officials are not[]liable under
[Section] 1983 for the unconstitutional acts of their subordinates
' on the basis of . . . vicarious liability.” Hartley v. Parnell,
193 F.3d 1263, 1269 (llth Cir. 1999) (citation and internal

quotation marks omitted); accord Stallworth v. Wilkins, 802 F.

 

App’ x 435, 2020 WL 261659, at *7 (11th Cir. 2020). To impose
supervisory liability for Section 1983 violations, a plaintiff
must show either (1) “the supervisor personally participate[d] in
the alleged unconstitutional conduct” or (2) “there is a causal
connection between the actions of a supervising official and the
alleged constitutional deprivation.” Cottone v. Jenne, 326 F.3d
1352, 1360 (llth Cir. 2003), abrogated in part on other grounds by
Randall, 610 F.3d 701. #£=Plaintiff offers no allegation that
Defendant Roundtree personally participated in the alleged
unconstitutional conduct, and for the reasons above, Defendant
Darling did not personally participate in a constitutional ©
violation.

To establish a causal connection, a plaintiff must show: (1)

“a history of widespread abuse put[] the responsible supervisor on

 

5 Because the Court concludes Plaintiff fails to allege Defendants violated a
constitutional right, the Court need not analyze whether the right was clearly
established.

13

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 14 of 16

notice of the need to correct the alleged [constitutional]
deprivation, and he fail[ed] to do so”; (2) “a supervisor’s custom
or policy result[ed] in deliberate indifference to constitutional
rights”; or (3) “facts support an inference that the supervisor
directed the subordinates to act unlawfully or knew that the
subordinates would act unlawfully and failed to stop them from
doing so.” Id. (internal quotation marks omitted) (quoting

Gonzalez v. Reno, 325 F.3d 1228, 1234-35 (11th Cir. 2003)).

 

Plaintiff’s complaint alleges in conclusory fashion that
“Defendants have a persistent and widespread practice of promoting
the use of . . . illegal warrants to draw the blood of citizens
illegally.” (Compl., 7 23.) Consequently, Plaintiff apparently
attempts to assert a widespread practice and policy as
justification for supervisory liability. For the reasons stated
herein, however, Plaintiff alleges no underlying unconstitutional
practice or policy thereby prohibiting recovery against Defendants
on vicarious liability grounds.
D. State Law Claim

Because the case is before the Court on federal question
jurisdiction, the Court exercises supplemental jurisdiction over
Plaintiff's state law claim. See 28 U.S.C. § 1367(a).

The district courts may decline to exercise supplemental

jurisdiction over a claim under subsection (a) if — (1)

the claim raises a novel or complex issue of State law,

(2) the claim substantially predominates over the claim
or claims over which the district court has original

14,

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 15 of 16

jurisdiction, (3) the district court has dismissed all

Claims over which it has original jurisdiction, or (4)

in exceptional circumstances, there are other compelling

reasons for declining jurisdiction.
Id. § 1367 (c). “[I]n the usual case in which all federal-law
claims are eliminated before trial, the balance of factors to be
considered under the [supplemental] jurisdiction doctrine —
judicial economy, convenience, fairness, and comity — will point
toward declining to exercise jurisdiction over the remaining
state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,
350 on.7 (1988). For that reason, the Eleventh Circuit
“encourage[s] district courts to dismiss any remaining state

claims when, as here, the federal claims have been dismissed prior

to trial.” Raney v. Allstate Ins. Co., 370 F.3d 1086, 1089 (11th

 

Cir. 2004) (per curiam). The district courts’ discretion extends
to remanding cases properly removed to federal court. Carnegie-
Mellon, 484 U.S. at 357.

Here, the Court finds the factors contained in section 1367 (c)
favor remand. First, in the interest of comity, allowing the state
court to decide the remaining state law claim is preferred.
Second, all federal law claims are dismissed. Third, as a result
of dismissal of all federal claims, the remaining state law claim

predominates over any claims over which the Court possesses

15

 
 

 

Case 1:19-cv-00030-JRH-BKE Document 20 Filed 05/20/20 Page 16 of 16

original jurisdiction. Considering these factors, the Court

exercises its discretion to remand the remaining state law claim.®

IV. CONCLUSION

For the foregoing reasons, IT IS HEREBY ORDERED that
Defendants’ motion to dismiss (Doc. 18) is GRANTED IN PART. Counts
I and II of Plaintiff's complaint are DISMISSED.’ The Clerk is
DIRECTED to ENTER JUDGMENT in favor of Defendants and against
Plaintiff as to Counts I and II; REMAND the remainder of this case
to the Superior Court of Richmond County, Georgia; TERMINATE all
remaining motions and deadlines, if any; and CLOSE titis case as
before the United States District Court for the Southern District
of Georgia, Augusta Division.

th

ORDER ENTERED at Augusta, Georgia, this a0 day of May,

BO2U«

 

   

     
 

UNITED STATES DISTRICT COURT
OUTHERN DISTRICT OF GEORGIA

 

6 The Court recognizes that Defendants filed a motion for summary judgment in
this case. One could consider that remanding the case with a pending summary
judgment motion breaks against the notion of judicial efficiency. But the
Eleventh Circuit recognized that district courts maintain discretion to remand
even when summary judgment resolves all claims over which the district court
possesses original jurisdiction. Hicks v. Moore, 422 F.3d 1246, 1255 n.8 (llth
civ, 2005) ; Therefore, the Court exercises its discretion to remand
notwithstanding the pending motion for summary judgment.

7 To the extent Plaintiff asserts a claim for attorney's fees under federal law
(Compl., @ 38), for the reasons stated herein, that claim is DISMISSED.

16

 
